Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 1 of 82

SUPREME COURT OF THE STATE OF NEW YORK

APPELLATE DIVISION: FIRST DEPARTMENT
X

 

MANUEL P. ASENSIO,
NOTICE OF MOTION

Interim Relief Requested

Petitioner,
-against File No. 128425

EMILIE BOSAK, Docket No. V-43839-
13/13A

Respondent.
X

 

PLEASE TAKE NOTICE that upon the affidavit of Manuel P.
Asensio, sworn to September 15, 2017, the affirmation of Mitchell Cantor,
dated September 14, 2017 and all of the other papers had herein, the
undersigned will move this court at the courthouse located at 27 Madison
Avenue, New York, New York on the 15th day of September 2017 at 2:00
p.m. of that day, or as soon thereafter as counsel can be heard why an order
should not be made and entered pursuant to CPLR Section 5702 and F amily
Court Act 1112:

(a) granting Petitioner leave to appeal the June 30, 2017 Order/Decision
of the Hon. Adetokunbo O. Fasanya issued from the bench holding Petitioner

in contempt of court and the written order of the Hon. Adetokunbo O. Fasanya
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 2 of 82

the same date committing Petitioner to the NYC Department of Correction
(henceforth the “June 30, 2017 Orders”); and

(b) staying hearing and determination of all proceedings in connection
with the matter captioned Asensio v. Bosak, F amily Court of the State of New
York, County of New York, File No. 128425, Docket Numbers V-43839-
13/13A and V-38917-15/15A; and

(c) for such other and further relief as this Court deems just and proper.

Sufficient cause being alleged therefor, it is

ORDERED that pending the hearing and determination of this Motion
all contempt proceedings against Petitioner pursuant to the Attorney for the
Child’s February 16, 2017 and May 12, 2017 Orders to Show Cause are stayed
pendente lite, and it further is

ORDERED that service of a copy of this Motion and the papers upon
which it is based made by email transmission and by regular mail upon
Respondent Emilie Bosak by her attorneys Chemtob Moss & Forman, LLP
on or before September __, 2017 and upon attorney for the child Carmen

Restivo, Esq. on or before September __, 2017 be deemed sufficient service

thereof.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 3 of 82

ENTER,

 

J.A.D.

Law Offices of Mitchell Cantor
355 Lexington Avenue, Suite 401
New York, NY 10017
Tel. (212) 679-7820
Attorneys for Petitioner/Appellant

Attorney signature pursuant to Sec. 130-1.1 of the
RuldS of the Chief Administrator, (22 NYCRR)

—

 
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 4 of 82

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: FIRST DEPARTMENT

 

 

X
MANUEL P. ASENSIO,
AFFIRMATION IN
SUPPORT
Petitioner,
-against File No. 128425
EMILIE BOSAK, Docket No. V-43839-13/13A
V-38917-15/15A
Respondent.
- x

 

MITCHELL CANTOR, an attorney duly admitted to practice law before the
Courts of the State of New York and aware of the penalties for perjury, affirms as
follows:

1. I am the attorney for the petitioner Manuel P. Asensio in connection with this
matter before the Appellate Division, First Department. I make this affirmation in
support of petitioner’s application: (a) for leave to appeal the June 30, 2017
Order/Decision of the Hon. Adetokunbo O. Fasanya (henceforth “Judge Fasanya”)
issued from the bench 2holding Petitioner in contempt of court and the subsequent
written order of the same date committing Petitioner to the NYC Department of
Correction (henceforth the “June 30, 2017 Orders”) (b) staying hearing and
determination of all proceedings in the matter of Asensio v. Bosak, Family Court of

the State of New York, County of New York, File No. 128425, Docket Numbers V-

]
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 5 of 82

43839-13/13A and V-38917-15/15A, and (c) for such other and further relief as this
Court deems just and proper.

June 30, 2017 Proceedings
2. On June 30, 2017, at the close of a monthlong series of hearings as to whether
Petitioner should be held in contempt of court to enforce payment by Petitioner of
the Attorney for the Child (henceforth “AFC”) fees, Judge Fasanya found Petitioner
in contempt of court from the bench and thereupon issued a written order of
commitment remanding Petitioner to the NYC Department of Correction. A copy
of page 23 of the transcript of the proceedings of June 30, 2017 in which Judge
Fasanya found Petitioner in contempt of court is annexed hereto as “Exhibit 1” and
a copy of the June 30, 2017 Order of Commitment remanding Petitioner to the NYC
Department of Correction is annexed hereto as “Exhibit 2”.
3. Once Judge Fasanya found Petitioner to be contempt of court, Petitioner
volunteered to tender a surety bond in the amount due the AFC but Judge F asanya
refused to accept the surety bond and required Petitioner to make immediate
payment.
4. Petitioner Although Petitioner pleaded with Judge Fasanya that “I will pay”
and that “I can purge it this afternoon”, Judge Fasanya did not allow Petitioner to
purge the contempt before remanding him to the NYC Department of Corrections
for incarceration. Petitioner’s pleas to Judge Fasanya to allow him to purge the

contempt are set forth in the transcript of the proceedings of June 30, 2017 at page
2
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 6 of 82

31, line 20, page 32, line 14 and page 33, line 14, copies of which are annexed hereto
as “Exhibit 3”.

5. Petitioner, a 62 year old Cuban immigrant, was in fact remanded to the NYC
Department of Correction on the Friday afternoon before the beginning of the long
July 4 holiday weekend for a period not to exceed 150 days and was not released
from incarceration until his life partner Hatun Aytug returned to the court with
certified checks in the amount of $45,000 which Judge Fasanya accepted as
substantial compliance with his directive.

6. Had Hatun Aytug not returned to the court with sufficient funds in certified
checks to constitute substantial compliance with Judge Fasanya’s order, Judge
Fasanya would have held the next court hearing on July 14, 2017, thereby

incarcerating Petitioner for over two weeks.

History of Petitioner’s Opposition to Attorney for the Child Orders in this
Court

7. Petitioner has now submitted eight applications to this Court since December
6, 2016 seeking leave to appeal various orders issued by the Hon. Adetokunbo O.
Fasanya in this matter. Three of these applications have sought leave to appeal the
appointment of the AFC as she has been appointed and reappointed in various orders.
Another three have addressed the issue of contempt of court as an enforcement

mechanism to enforce the payment of these AFC orders.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 7 of 82

8. The AFC was first appointed by the Hon. Adetokunbo O. Fasanya on May 19,
2014 at a private pay rate of $300 an hour, ninety percent of which was allocated to
Petitioner. (Henceforth the “May 19, 2014 AFC Order”). A copy of the May 19,
2014 AFC Order is annexed hereto as “Exhibit 4”.

9. On December 6, 2016 Petitioner sought leave of this Court to appeal the May
19, 2014 AFC Order and for a stay thereof pendente lite.

10. On December 6, 2016, this Court granted Petitioner a stay of the enforcement
of the AFC’s fees pursuant to the May 19, 2014 AFC Order pending hearing and
determination of Petitioner’s Motion. Petitioner’s December 6, 2016 application
was ultimately denied on February 2, 2017 and the stay accordingly lifted. A copy
of the Appellate Division determination of that motion is annexed hereto as “Exhibit
5.”

11. On or about December 8, 2016 the Hon. Adetokunbo O. Fasanya issued a
Corrected AFC Order which also appointed the AFC at a private pay rate of $300
and which allocated payment of ninety percent thereof to Petitioner. (Henceforth
the “December 8, 2016 Corrected AFC Order”). A copy of the December 8, 2016
Corrected AFC Order is annexed hereto as “Exhibit 6”.

12. On March 7, 2017 Petitioner sought leave to appeal the December 8, 2016
Corrected AFC Order and for a stay thereof pendente lite. This Court declined to

issue a stay of the December 8, 2016 Corrected AFC Order but the Court entertained
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 8 of 82

Petitioner’s application although it was ultimately denied. A copy of the Appellate
Division determination of that motion is annexed hereto as “Exhibit 7”.

13. On about March 13, 2017 Petitioner withdrew all of his applications pending
before the Family Court under the present docket number and the Family Court
accepted this withdrawal on the record. Notwithstanding Petitioner’s withdrawal
and the Family Court’s acceptance of it, the Family Court continued to assert
jurisdiction over applications allegedly filed against Petitioner by Respondent and
in connection therewith, orally reappointed the AFC from the bench in a sua sponte
order on the record (Henceforth the “March 13 2017 Sua Sponte AFC Order’). A
copy of the March 13, 2017 Sua Sponte AFC Order is annexed hereto as “Exhibit
8”.

14. On or about March 27, 2017, Petitioner sought leave to appeal the March 13,
2017 Sua Sponte AFC Order and for a stay thereof pendente lite. This Court
declined to issue a stay of the March 13, 2017 Sua Sponte AFC Order but this Court
again entertained Petitioner’s application and ordered that opposition to the
Petitioner’s March 7, 2017 application, to Petitioner March 10, 2017 application
unrelated to the AFC (seeking leave to appeal the January 15, 2016 suspension of
Petitioner’s visitation with his daughter) and to Petitioner’s March 27, 2017
application be consolidated with a consolidated return date of April 10, 2017. A

copy of the Appellate Division determination of that motion is annexed hereto as

“Exhibit 9”.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 9 of 82

15. On or about May 26, 2017, Petitioner sought leave to appeal the AFC’s Orders
to Show Cause seeking to hold Petitioner in contempt to compel him to pay her legal
fees and for a stay thereof pendente lite. The Appellate Division declined to issue
the relief requested but did so without prejudice to Petitioner to present his
arguments at trial.

16. The AFC has repeatedly brought on Orders to Show Cause to compel
Petitioner to pay her fees under pain of contempt. She has done so most recently on
February 16, 2017 and again on May 12, 2017 in orders to show cause signed by the
Judge Fasanya as of those dates seeking to hold Petitioner in contempt to compel
him to pay the AFC $30,367.40 in legal fees. Judge Fasanya commenced hearings
on whether to hold Petitioner in contempt to compel payment of those fees on June
1, 2017. He determined that Petitioner was in contempt for failing to pay those fees
on June 30, 2017 and remanded Petitioner to the NYC Department of Correction as
punishment for that contempt on June 30, 2017. It was improper, incorrect and
beyond the scope of his authority for Judge Fasanya to have either found Petitioner
in contempt of court or to have imposed the penalty of incarceration on him.

Unavailability of Contempt to Enforce the Payment of AFC Fees

17. Petitioner’s May 26, 2017 application addressed the applicability of contempt
as a mechanism to enforce the December 8, 2016 Corrected AFC Order and the
March 13, 2017 Sua Sponte AFC Order. It remains Petitioner’s position that

contempt is a draconian sanction that should never be used to enforce the payment
6
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 10 of 82

of financial obligations, particularly herein where Petitioner has repeatedly made it
clear that he lacks the ability to pay them. This was Petitioner’s argument to this

Court on May 26, 2017.

Judge Fasanya erred in determining on June 1, 2017 that there was
jurisdiction to hold a contempt hearing and further erred in holding
Petitioner in contempt of court on June 30, 2017
18. On June 1, 2017 Judge Fasanya commenced a hearing on the issue of
Petitioner’s contempt. Judge Fasanya determined from the bench that the hearing
on contempt should continue notwithstanding the threshold procedural objections
raised by Petitioners’ then trial counsel, Terry Brostowin. These issues were: (a)
Petitioner testified that he was never served with a certified copy of the Court Order
upon which the contempt is based notwithstanding the requirement of CPLR Section
5104; (b) The AFC cannot seek contempt pursuant to Domestic Relations Law
Section 245 since that provision is available only to a party in a domestic relations
proceeding, which the AFC is not, and (c) The AFC cannot seek contempt pursuant
to Judiciary Law Section 756 since she is not a party to the proceedings. It was and
remains Petitioner’s position that Judge Fasanya erred in allowing the contempt
hearing to continue notwithstanding the procedural defects in the AFC’s application.
These defects undermined the Family Court’s jurisdiction to consider a contempt
finding against Petitioner. A copy of the relevant pages of the transcript of the June

1, 2017 hearing in which Mr. Brostowin raised these issues and in which Judge

Fasanya dismissed them is annexed hereto as “Exhibit 10”.
7
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 11 of 82

19. According to Lowe’s Theatre & Realty Corp. v. 105 Second Avenue
Enterprises, Inc., 31 A.D.2d 628, 296 N.Y.S.2d 15 (1% Dept. 1968), the AFC, as a
non-party to this action, did not and does not have the right to seek enforcement of
an order by contempt, even if the AFC were not merely seeking to enforce the
payment of alleged financial obligations, which, of course, she is. Neither the AFC
nor her client, Petitioner’s child, is a party to the present proceedings. The legal
standard as to who may maintain a contempt proceeding is that only a person whose
party or estate has sustained injury can bring a proceeding to enforce an order by
contempt. It can well be argued that the child is a stranger to these proceedings, let
alone her attorney, who has no personal stake in the outcome thereof
notwithstanding Judge Fasanya’s blithe observations to the contrary. The First
Department has clearly stated that a non-party such as the AFC is not entitled to
maintain a contempt proceeding. Therefore Judge Fasanya’s June 30, 2017 Orders
were clearly in error and require that leave to appeal be granted.

20. Perhaps even more significantly, the AFC in both her February 16, 2017 Order
to Show Cause and in her supplemental May 12, 2017 Order to Show Cause based
her authority to seek contempt to enforce payment of her fees on Domestic Relations
Law Section 245. Domestic Relations Law Section 245 ONLY allows a spouse to
enforce contempt in an action for divorce, separation or annulment. As Petitioner
has argued herein and as Mr. Brostowin argued before Judge Fasanya, the AFC is

certainly not a spouse, let alone a party to these proceedings and underlying petition
8
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 12 of 82

before Judge Fasanya was and is a petition for the modification of custody, not one
for divorce, separation or annulment. Consequently Judge Fasanya had no
jurisdiction to enter a contempt order against Petitioner in favor of the AFC to
compel the payment of her fees on the basis of Domestic Relations Law Section 245.
It was clearly error on the part of the Court to continue with the contempt hearing
after Mr. Brostowin made this argument to Judge Fasanya, which he did clearly and
cogently as transcribed on page 15 of the transcript, lines 7 through 25 and on page
16 of the transcript, lines 1 through 18.

21. Additionally, Judge Fasanya erred in continuing the contempt hearing after
Petitioner testified that he was never served with a certified copy of the underlying
order on which the AFC’s contempt application was based. Section 5104 of the
CPLR, which the AFC cites as a jurisdictional prerequisite of both of her Orders to
Show Cause for contempt to compel the payment of her fees, requires that the party
seeking to hold an alleged contemnor in contempt first serve the alleged contemnor
with a certified copy of the judgment or order which the movant seeks to enforce by
contempt. The AFC never served Petitioner with a certified copy of the underlying
order. In fact, she does not even allege that she did so in either her affidavit in
support of her February 16, 2017 Order to Show Cause or in her affidavit in support
of her supplemental May 12, 2017 Order to Show Cause. She says nothing more
than that she emailed her invoices to Petitioner, nothing about service of the

underlying Order. Mr. Brostowin, Petitioner’s trial counsel, raised this argument
9
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 13 of 82

before Judge Fasanya on page 14 of the transcript at lines 21 to 25 and on page 15
of the transcript on line 1. Judge Fasanya failed to recognize that the AFC as the
proponent of the contempt proceeding had the burden of proving compliance with
all of the perquisites thereof that she identified as necessary to maintain her contempt
proceeding. By allowing the AFC to continue with her contempt proceeding when
her own papers failed to allege that she served the Petitioner with a certified copy of
the underlying order and when she further failed to testify in before the Court that
she did so, the Court erred and the contempt finding must be vacated. It has been
Petitioner’s position throughout these proceedings that the Court has cavalierly
approved any application brought by the AFC regardless of its glaring procedural or
substantive defects. Those defects were particularly evident in the AFC’s orders to
show cause upon which the June 30, 2017 Orders were based.

22. Finally, Judge Fasanya erred in holding Petitioner in contempt of court on
June 30, 2017 without first issuing a written judgment in favor of the AFC in the
amount of the fees the AFC had sought which Petitioner could have appealed and
stayed pursuant to CPLR Section 5519 by the tender of the surety bond that he
unsuccessfully attempted to present to Judge Fasanya. Since the AFC sought only
the payment of money, proper practice would have been to issue a judgment which
could have been appealed and stayed by virtue of the surety bond. Petitioner may
well have even been able to recover any funds ultimately paid after a successful

appeal pursuant to CPLR Section 5523. Instead, Judge Fasanya ran roughshod over
10
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 14 of 82

proper procedure and incorrectly transformed the AFC’s application for fees into a
contempt proceeding. Judge Fasanya thereupon on June 30, 2017 found Petitioner
in contempt from the bench without ever issuing a written order of contempt and
moved directly to the penalty phase. This was improper.

23. Judiciary Law 770, which sets the parameters for the final order directing
punishment for contempt, clearly states that when a court finds that the accused has
committed the offense charged, it must “make a final order directing that he or she
be punished by fine or imprisonment or both, as the nature of the case requires.” It
has been the law of the State of New York for over one hundred and twenty-five
years that when no final order was issued, a person was not in custody by virtue of
a mandate, and was entitled to his discharge. In re Crosher, 11 N.Y.S. 504 (1890).
Furthermore, the final order must contain both findings of fact and a determination
of willfulness. Elliot v. Marble, 49 A.D.3d 923, 854 N.Y.S. 2d 548 (34 Dept. 2008).
24. — Petitioner’s due process rights were grossly infringed by his loss of liberty on
June 30, 2017 on the basis of a procedurally defective and unsupported application
for and determination of contempt. Any penalty that can give rise to a loss of liberty
requires procedural due process safeguards far in excess of those required when only
property is at stake. The Court seriously erred in its failure to take note of the
procedural deficiencies in the AFC’s application, in compounding those deficiencies

in its own determination of contempt in derogation of the requisites of J udiciary Law

I]
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 15 of 82

Section 770 and in depriving Petitioner of that liberty on the basis of both a flawed
application and a flawed determination.

25. The Court below has essentially allowed the AFC to impermissibly resurrect
debtor’s prison as a cudgel to obtain payment and has become a party to this process.
Such a procedure violates all of the Constitutional guarantees of due process and of
fundamental fairness and must be overturned on appeal

26. As Petitioner has previously argued in this Court he also runs the repeated risk
of the irreparable harm of incarceration if these proceedings are not stayed since
there is no reason to doubt that the AFC will continue to seek to compel payment of
her fees by contempt applications. The AFC has already made twelve (12)
applications to the Court to compel payment of her fees and has devoted over eighty-
three percent (83%) of her billings to the collection of these fees. While only money
is at stake to the AFC, Petitioner has already once lost his liberty and risks the same
thing happening again if these proceedings hearing are not stayed. Nothing could
be clearer after the final contempt hearing on June 30, 2017 and the June 30, 2017

Orders which resulted.

Petitioner’s pro se Article 78 filings against Judge Fasanya require that the
proceedings in Family Court be stayed

27. Petitioner is now in a profoundly adversarial position to Judge Fasanya.
28. Since the commencement of the contempt proceedings on June 1, 2017 which
resulted in the June 30, 2017 Orders, Petitioner has filed three (3) pro se Article 78

12
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 16 of 82

proceedings against Judge Fasanya. Two of them are currently pending before the
Hon. Nancy M. Bannon: Asensio v. Fasanya, Supreme Court of the State of New
York, County of New York, Index No. 155833/2017 (henceforth “Asensio v.
Fasanya I”) and Asensio v. Fasanya, Supreme Court of the State of New York,
County of New York, Index No. 156692/2017 (henceforth “Asensio v. Fasanya II”).
A copy of the petition in Asensio v. Fasanya I is annexed hereto as “Exhibit 11” and
a copy of the petition in Asensio v. Fasanya II is annexed hereto as “Exhibit 12”.
29. Asensio v. Fasanya | seeks, inter alia, to prohibit Judge Fasanya from billing
Petitioner for the AFC fees and from holding future contempt proceedings to enforce
the payment of those fees and as such is directly relevant to the present application.
Petitioner has made extremely serious allegations against Judge Fasanya, which,
whether or not they are warranted, make it impossible for the current proceedings to
continue before him until the present application for leave to appeal is decided and
Petitioner’s pro se Article 78 petitions determined.

30. It is axiomatic that the Courts must avoid even the appearance of bias. Judge
Fasanya is the respondent in two pro se Article 78 actions filed by Petitioner herein.
The gravamen of those two pro se Article 78 proceedings is Petitioner’s allegation
that Judge Fasanaya has misused his general powers under Judiciary Law 2(b)3 to
take away Petitioner’s rights and create prejudicial circumstances that affect the final
judgment. Judge Fasanya cannot be expected to continue these proceeding below

while these two Article 78 petitions are pending against him and Petitioner cannot
13
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 17 of 82

be expected to view Judge Fasanya as an unbiased arbiter. The filing of these two
pro se Article 78 petitions by Petitioner against Judge Fasayna would be sufficient
alone for this Court to grant a stay of the underlying proceeding until these Article
78 proceedings are determined. When the two pro se article 78 petitions are also
viewed against the backdrop of continued and repeated applications by the AFC for
legal fees and Judge Fasanya’s willingness to use contempt to enforce payment of
those fees, it is clear that justice requires a stay until both the pro se Article 78
petitions are determined and this Court decides whether to grant Petitioner leave to
appeal the June 30, 2017 Orders.
Previous Applications

31. No previous application has been made to this or any other Court in
connection with the issues raised herein except: (i) Petitioner’s December 5, 2016
motion for, inter alia, leave to appeal the May 19, 2014 AFC Order and for a stay of
that Order pending appeal (ii) Petitioner’s March 7, 2017 motion for leave to appeal
the December 8, 2016 Corrected AFC Order and for a stay of that Order pending
appeal, (ili) Petitioner’s March 27, 2017 motion for leave to appeal the March 13,
2017 Sua Sponte AFC Order and for a stay of that Order pending appeal, (iv)
Petitioner’s May 26, 2017 motion for leave to appeal the May 12, 2017 Order to
Show Cause seeking to hold him in contempt to compel payment of the AFC fees

and for a stay of that Order pending appeal.

14
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 18 of 82

32. I certify that the present application is not frivolous.

Dated: New York, New York
September 14, 2017 Hise ge -—<$<——

UA

15
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 19 of 82

EXHIBIT 1
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 20 of 82

10

11

12

13

¢
ee 17
18

19

23

24

25

PROCEEDINGS 23
that were received were due to the dilatory -- dilatory
tactics of Mr. Asensio, the respondent. The multiple

interim appeals filed by the respondent, which are his
right, but which he cannot then deny the attorney for the
child payment for her appearances and her performance, which
are necessitated because she is appointed to represent the
child and the child is a necessary party to those appeals.
And also due to the multiple applications filed by
respondent, both in this court and in the Appellate
Division, all of which require the time and input of the
attorney for the child.

It is clear to this court that a money judgment
would be ineffectual in ensuring payment of the fees owed,
because what it appears to this court is that Mr. Asensio
has arranged his finances in such a way as to make it
difficult to ascertain what his actual financial situation
is and difficult to enforce a money judgment.

In light_of all of that, this court is finding the.

respondent in contempt of this court's order appointing the.

ig teen ML

wabkgrney for the child and directing the payment for the

attorney for the child. This court is finding respondent in

contempt for his willful, knowing and contumacious refusal

ete

“ter

to comply with the orders of this court regarding the

payment of the attorney for the child's fees, despite being

possessed of the means to do so.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 21 of 82

EXHIBIT 2
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 22 of 82

F.C.A.8§ 454, 846-a, 1072 GF11 8/2010

oo. “¢
Ata term of the Family Court of the State
of New York, held in and for the County.
of New York, at 60 Lafayette Street, New
York, NY 10013, on June 30, 2017

“PRESENT: Hon. Adetokunbo O. Fasanya _

‘Ini the Matter ofa Custody/Visitation Proceeding - File#: «128425
Docket #: V-43839-13/13A:

Manuel P. Asensio,

Petitioner, ORDER OF COMMITMENT Re:
- against - Contempt Order to Show Cause filed
by the Attorney for the Child-Carmen
. Restivo

Emilie Bosak,

) Respondent. ;
, A petition having been filed|in this Court on November 25, 2013 alleging that Manuel P Asencio has
failed to obey.an order of this Court dated , and

. An order having been made dated June 30, 2017, adjudging Respondent to be in willful violation ofsaid
order; without this Court having to impose a penalty at it being clear that the Petitioner is not prepared to do so
at this time, the Court has no choice but to remand-Manuel Asencio.

'

it is therefore,

ORDERED: Manuel Ascencio is hereby is committed to NYC Department of Corrections for a

‘term of 150 days effective June 30, 2017 and ending on November 27, 2017 from the beginning of said
confinement unless sooner discharged according to law or until Petitioner may purge his contempt by
having the sum of $30,367.40, paid by a bank certified check made out. to Ms Carmen Restivo either
brought to Court and handed to Ms Restivo or deposited with the Clerk of Court(NY County) and issuing
and depositing another certified check in thé amount of $25, 00.00 also made out to Ms Carmen Restivo
to be held in escrow by the Attorney for the Child and applied towards future bills/charges for the.

representeation of the child.

oe NOW, THEREFORE, WE COMMAND YOU, any Peace Officer, or the Sheriff of any County
wherein Petitioner may be found, that you take the body of Manuel Asencio and safely keep in close
custody in the jail of the above-named county for a period of 150 days effective June 30, 2017 and ending

on November 27, 2017, unless the purge and escrow amounts are paid.

PURSUANT TO SECTION 1113 OF THE FAMILY COURT ACT, AN APPEAL FROM THIS ORDER MUST
BE TAKEN WITHIN 30 DAYS OF RECEIPT OF THE ORDER BY APPELLANT IN COURT, 35 DAYS
FROM ‘THE DATE OF MAILING OF THE ORDER TO APPELLANT BY THE CLERK OF COURT, OR 30
DAYS AFTER SERVICE BY A PARTY OR THE ATTORNEY FOR THE CHILD UPON THE APPELLANT,

WHICHEVER IS EARLIEST.

ae a

Dated: June 30, 2017 . ENTER

 

Hon. Sdetohinbo O. Fasanya

Check. applicable box: .
CO Order mailed on [specify date(s) and to whom mailed}:
Cl Order received in court on [specify date(s) and to whom given]:_-

 

 
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 23 of 82

EXHIBIT 3
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 24 of 82

10

il

12

13

14

15

16

17

18

19

PROCEEDINGS 31

bond again, I've already addressed that.

MANUEL PEDRO ASENSTO-GARCIA: -- it is.

THE COURT: I've already addressed that.

MANUEL PEDRO ASENSTO-GARCIA: -- yes, your Honor.
THE COURT: Please do not refer to it again.

Do you have payment now for Ms. Restivo?

MANUEL PEDRO ASENSIO-GARCIA: No, I don't.

The cash is in this account. The cash is in the

account for the surety bond.

THE COURT: Mr. Asensio, I just indicated to you

the surety bond is not material at this point.

Asensio.

MANUEL PEDRO ASENSIO-GARCIA: Okay.
May I -- may I add to my answer?

THE COURT: No, I'm not answering questions, Mr.

MANUEL PEDRO ASENSIO-GARCIA: May I just add --
THE COURT: I'm going to impose a penalty now.
MANUEL PEDRO ASENSIO-GARCIA: -- but I will pay.
THE COURT: Do you have the payment with you now?

MANUEL PEDRO ASENSIO-GARCIA: I can't bring the

payment --

THE COURT: Then I'm going to remand you until the

payment is made.

Just -- I will address it in a second.

MANUEL PEDRO ASENSIO-GARCIA: I have always paid,
forge

a

0. cble
th

enon

Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 25 of 82

10

il

12

17

18

19

20

21

22

23

24

29

PROCEEDINGS 32

your Honor.

THE COURT: Do you have the payment with you now,
Mr. Asensio?

MANUEL PEDRO ASENSIO-GARCIA: I brought the surety
bond. I did not bring a payment like I did last time, your
Honor. I didn't think that it was the right thing to do.
I would --

THE COURT: Given the decision of this court, I'm
imposing a finding. The respondent in contempt. And given
the fact that this court has given the respondent an
opportunity to be heard and also an opportunity to purge
this contempt.

MANUEL PEDRO ASENSIO-GARCIA: I can purge it this
afternoon.

THE COURT: Please don't interrupt me.

MANUEL PEDRO ASENSIO-GARCIA: Okay, you're going

to --

COURT OFFICER: Sir.

THE COURT: Please do not interrupt me.

MANUEL PEDRO ASENSIO-GARCIA: -- okay. Sorry, your
Honor.

THE COURT: -- without this court having to impose

a penalty and it being clear that the respondent is not
prepared to do that at this time, this court has no choice

but to remand the respondent to the New York City Department
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 26 of 82

10

il

12

22

23

24

25

PROCEEDINGS 33

of Corrections to be held for a period not to exceed 150
days or until such time as he complies with the following
directives; respondent may purge his contempt by having the
sum of $30,367.40 paid by a bank certified check made out to
Ms. Carmen Restivo, either brought to the court handed to
Ms. Restivo or purged with the clerk of this court. And
issuing and depositing another check made out to Ms. Carmen
Restivo in the sum of $25,000 to be held in escrow by the
attorney for the child Ms. Restivo and applied towards
future bills and charges for the attorney for the child.

Respondent is to be produced in court on --

MANUEL PEDRO ASENSTIO-GARCIA: Your Honor, I can make
this payment this afternoon by some way I could make the
payment and avoid this. I would like to make the payment.

THE COURT: Respondent is to be produced in court
by the Department of Corrections for a further review of
this court's order and to address compliance of the
respondent with the orders of this court on July 14, 2017.

MANUEL PEDRO ASENSIO-GARCTA: But I can make
payment. I could make payment.

THE COURT: Mr. Asensio, at this point --

MANUEL PEDRO ASENSIO-GARCIA: I have no idea what is
going to happen.

THE COURT: Are you going to let me speak, sir?

MANUEL PEDRO ASENSTO-GARCIA: Yes, your Honor.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 27 of 82

EXHIBIT 4
Case 1:18-cv-10933-RA--Desument- 73-8 Filed O5/T6/L9 ~
7 Page 28 OF 82
\

> ©. ‘
" Ata term of the Fan... Court
. . Part 5. 60 Lafayette St.
. New York, New York
the State of New York,
held this day of May 2014.

PRESENT:
HON. ADETOKUNBO 0. FASANYA
. Judge of New York County Family Court

 

 

 

In the Matter of a Custody/V isitation Proceeding

MANUEL P. ASENSIO, ORDER APPOINTING
Petitioner. ATTORNEY FOR THE CHILD
- against - Docket Nos.: 743889-83/13A, 0-44317-15
EMILIE BOSAK,
Respondent.

 

 

 

 

 

Upon all of the proceedings in this Court. it is hereby:

1. ORDERED that the following attomey 1s appointed as Attomey yor the Child:

Name: CARMEN RESTIVO, ESQ.
(who this court has determined is certified in compliance with Part 36 milers,.
including but not limited to Part 36.2 Appointment Conditions)

Address: 299 Broadway. Suite 1415. New York, New York 10007
Phone/Fax: 71 8-767-3798
Email: crestivoesq@aol.com

For the following child of the parties. REVA ASENSIO, d/ofb 10/14/04

2. ORDERED that upon receipt of this order and UCS 872 (Notice of Appointment
and Certification of Compliance). the Attorney for the Child shall complete, execute and return
UCS 872 to the Fiducia: » Clerk,

3. ORDERED that on or before May 23. 2014. via certified check or money order.
the father and mother shall pay to the Attorney for the Child a total retainer of $6,000.00 with
father responsible for $5,400.00 of the retainer amount and the mother responsible for $600.00
of the retainer amount,

4. ORDERED that no less often then every 60 days from the date of this order of
appointment the Attorney for the Child shall send to counsel for the parties bills for

compensation and the reimbursements of disbursements:

 

 

 
»Case + ORDERED Rogenenhd enia File ci Ae oF cPrappa sation p82

* $300.00 per hour;

6. ORDERED that all subsequent compensation. including reimbursement for
disbursements. shall be paid to the Attorney for the Child by the parties as follows: 10% by
father and 90% by mother:

7. ORDERED that once the retainer is expended. the parties shall pay all bills sent
by the Attorney for the Child within 10 days of the date of the bill:

8. ORDER: that all compensation and reimbursement for disbursements billed
by the Attorney for the Child during the pendency of this action/proceeding shall be approved
by the Court in the final order of compensation. which shal] be settled by the Attorney for the
Child, on five days notice, at the conclusion of the Attorney for the Child’s service in the
action/proceeding ot as otherwise directed by the Court.

9. ORDERED that the final order of compensation shall be supported by an
affirmation of services by the Attomey for the Child on a form approved by the Chief
Administrator of the Courts;

10. ORDERED that within 10 days of service of a copy of the final order of
compensation the Attorney for the Child shall return to a party any amount bv that party in
excess of his/her share of compensation and reimbursement for disbursements, as approved by
the Court in the final order of compensation.

11. | ORDERED that

a. counsel for the parties shall immediately contact the Attomey for the Child
to schedule a meeting with the child:

b. the parties shall make themselves. the child. and anyone living in either

party’s household, available for interviews with the Attorney for the Child (counsel for the

iv

 

 

 

 
 

 

 

 

 

 

 

Ease TI8-Cv- -
V-10933-RA Document 73-8 Filed 05/16/19 Page 30 of 82

parties may be present at ore between the Attorney for ne and counsel's
client, or the party may waive counsel's presence):

c. each party may schedule an interviews with the Attorney for the Child. with
or without his/her counsel present. to discuss all issues relevant to custody 4nd visitation (the
sequence and frequency of guch interviews shall be at the discretion of the Atlomey for the
Child):

d. the parties shall cooperate with the Attomey for the Child in providing any
documents. papers OF information requested. including executing releases permitting the
Attomey for the Child to speak with. or receive information from. any mental health
professional. social service workers oF agencies. physicians. schools. or other persons OF
entities having material and necessary information regarding the parties OT the child:

e. the parties shall provide reasonable, private and unhampered access by the
child to the Attorney for the Child;

12. ORDERED that counsel for the parties shall immediately send the Attorney for
the Child copies of all papers in the action/proceeding. including pleadings. motions and prior
orders, and

13. ORDERED that failure of the parties 10 cooperate prompuy with the Attomey
for the Child shall result in & sanction. Costs imposed or any other remedies available pursuant

to the CPLR and the Rules of the Family Court. aa

{3
Dated: May lh 2014

 

 
 
   

FON. ADETORUNBO O. FASANYA
ed

PURSUANT TO SECTION 1113 OF THE FAMILY COURT ACT. AN APPEAL FROM
THIS ORDER MUST BE TAKEN WITHIN 30 DAYS OF RECEIPT OF THE ORDER BY
APPELLANT IN COURT. 35 DAYS FROM THE DATE OF MAILING OF THE ORDER
TO APPELLANT BY THE CLERK OF THE COURT. OR 30 DAYS AFTER SERVICE BY
A PARTY OR THE ATTORNEY FOR THE CHILD UPON THE APPELLANT.
WHICHEVER IS EARLIEST.

us

 
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 31 of 82

EXHIBIT 5
Case 1:18-cv-10933-RA Document 73-8 Fil
At a Term of the eset SCO STS SPU 4 hee Supreme
Court held in and for the First Judicial Department in

the County of New York on February 2, 2017.

PRESENT: Hon. David Friedman, Justice Presiding,

Dianne T. Renwick
Rosalyn H. Richter
Karla Moskowitz

Barbara R. Kapnick, Justices.

ee ee ee re me ee ee a en ne ene en mee om x
Manuel P. A.,

Petitioner-Appellant,

CONFIDENTIAL
~against~ M-6300
Docket No. V-43839/13/13A

Emilie B.,

Respondent-—Respondent.

x

Petitioner-appellant having moved for leave to appeal to
this Court from orders of the Family Court, New York County,
entered on or about May 19, 2014 and September 23, 2016,
respectively, and to stay enforcement of the order entered on

May 19, 2014, and for other relief,

Now, upon reading and filing the papers with respect to the
motion, and due deliberation having been had thereon,

It is ordered that the motion is denied.

ENTER:

wv

” CLERK
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 33 of 82

EXHIBIT 6
 

rem casntnns een

 

Case 1:18-cv-
____ Case 1:18-cv-10933-RA Document 73-8 Filed 05/46/19 - Page34-0f 82

sees Senun ate et eb BOGE

Ata term of the Family Court

Part 5, 60 Lafayette St

New York, New York

the State of New York,

held this 8" day of December 2016.

PRESENT:

HON. ADETOKUNBO O. FASANYA
Judge of New York County Family Court

So

In the Matter of a Custody/Visitation Proceeding

MANUEL P. ASENSIO, CORRECTED ORDER APPOINTING
Petitioner, ATTORNEY FOR THE CHILD
- against - Docket Nos.: V-43839-13/13A, 0-44317-13
EMILLIE BOSAK,
Respondent.

 

 

 

 

 

Upon all of the proceedings in this Court, it is hereby:

i. ORDERED that the following attorney is appointed as Attorney for the Child:

Name: CARMEN RESTIVO, ESQ.
(who this court has determined is certified in compliance with Part 36 rulers,
including but not limited to Part 36.2 Appointment Conditions)

Address: 299 Broadway, Suite 1415, New York, New York 10007
Phone/Fax: 71 8-767-3798
Email: crestivoesq@aol.com

For the following child of the parties: EVA ASENSIO, d/ o/b 10/14/04

4 ORDERED that upon receipt of this order and UCS 872 (Notice of Appointment
and Certification of Compliance), the Attorney for the Child shall complete, execute and return
UCS 872 to the Fiduciary Clerk;

3. ORDERED that on or before May 23, 2014, via certified check or money order,
the father and mother shall pay to the Attorney for the Child a total retainer of $6,000.00 with
father responsible for $5,400.00 of the retainer amount and the mother responsible for $666.00

of the retainer amount,

4. ORDERED that no less often then every 60 days from the date of this order of
appointment the Attorney for the Child shall send to counsel for the parties bills for

compensation and the reimbursements of disbursements:
. —----- > Case ti8-cv-10933-RA Document 73-8 Filed 0

 

 

 

 

5. ORDERED thai the Attorney for the Child shall Bal 204 Tite UWS penalise of

$300.00 per hour;

6. ORDERED that all subsequent compensation, including reimbursement for
disbursements, shall be paid to the Attorney for the Child by the parties as follows: 10% by
mother and 90% by father;

7. ORDERED that once the retainer 1S expended, the parties shall pay all bills sent
by the Attorney for the Child within 10 days of the date of the bill;

8. ORDERED that all compensation and reimbursement for disbursements billed
by the Attorney for the Child during the pendency of this action/proceeding shall be approved
by the Court in the final order of compensation, which shall be settled by the Attomey for the
Child, on five days notice, at the conclusion of the Attorney for the Child’s service in the
action/proceeding or as otherwise directed by the Court;

9. ORDERED that the final order of compensation shall be supported by an
affirmation of services by the Attorney for the Child on a form approved by the Chief
Administrator of the Courts,

10. ORDERED that within 10 days of service of a copy of the final order of
compensation the Attorney for the Child shall return to a party any amount by that party in
excess of his/her share of compensation and reimbursement for disbursements, as approved by
the Court in the final order of compensation;

11. | ORDERED that

a. counsel for the parties shall immediately contact the Attomey for the Child
to schedule a meeting with the child;

b. the parties shall make themselves, the child, and anyone living in either

party’s household, available for interviews with the Attorney for the Child (counsel for the

tr
 

 

a CQge T1B-EV-10933-RA Document 73-8 File
ocument 73-8 Filed 05
. parties may be present at any interview between the Attomey for eee and gE 24-9 82

client, or the party may waive counsel’s presence):

c. each party may schedule an interviews with the Attorney for the Child, with
or without his/her counsel present, to discuss all issues relevant to custody and visitation (the
sequence and frequency of such interviews shall be at the discretion of the Attorney for the
Child);

d. the parties shali cooperate with the Attorney for the Child in providing any
documents, papers or information requested, including executing releases permitting the
Attorney for the Child to speak with, or receive information from, any mental health
professional, social service workers or agencies, physicians, schools, or other persons OF
entities having material and necessary information regarding the parties or the child:

e. the parties shall provide reasonable, private and unhampered access by the
child to the Attorney for the Child;

12. ORDERED that counsel for the parties shall immediately send the Attorney for
the Chiid copies of all papers in the action/proceeding, including pleadings, motions and prior
orders, and

13. ORDERED that failure of the parties to cooperate promptly with the Attorney
for the Child shall result in a sanction, costs imposed or any other remedies available pursuant
to the CPLR and the Rules of the Family Court.

14. ORDERED that this Order shall be nunc pro ¥

 
 
 

nd to May 15, 2014.

Dated: December 8, 2016 }

 

 

HON. ADETOKUNBO O. FASANYA
ey

PURSUANT TO SECTION 1113 OF THE FAMILY COURT ACT, AN APPEAL FROM
THIS ORDER MUST BE TAKEN WITHIN 30 DAYS OF RECEIPT OF THE ORDER BY
APPELLANT IN COURT, 35 DAYS FROM THE DATE OF MAILING OF THE ORDER
TO APPELLANT BY THE CLERK OF THE COURT, OR 30 DAYS AFTER SERVICE BY
A PARTY OR THE ATTORNEY FOR THE CHILD UPON THE APPELLANT,
WHICHEVER IS EARLIEST.

Go
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 37 of 82

EXHIBIT 7
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 38 of 82

SUMMARY STATEMENT ON APPLICATION FOR
EXPEDITED SERVICE AND/OR-INTERIM RELIEF |

(SUBMITTED BY MOVING PARTY) ;
Date /Vaech Z, ec) +

Title _ Ascenso Y- be uf ak Index/Indict # Deicke 7 / - V&39-B
of file# [2¢49S7

Matter

Coie Supreme — County New 70 AK
Appeal Surropate's
by from decree — Cea) Court entered on rs. 20_] G&

vimeet Ade takuabo 0» Fatan Ya Novceotapee! Jy

Judge

 

 

 

If from: administrative determination, state I,

Nature of Petrhon fon Yi LM od heater t Ces A 4 ot
or proceeding MM (nea cc L | of

Provisions of appealed from Corn erled or Ad C1
d
_ apy n tes Alleaney $2 The a,

This application by ear, for - 7 ve. — ial ¢ Ve aay

 

 

 

 

Pend en te. [rte

 

if applying for a stay, state reason why requested Be h i gneze uy if ta ce.

ACA 2 2 pa en GC conten pT re gtdeze iS nel
ota yed

Has any undertaking been posted f™~ © If “yes”, state amount and type

Has application been made to ‘ If yes, state L
court below for this relief __ o Disposition De fle

Has there been any prior application If “yes”, state dates f /

herein in this court and nature ahr b > LS ”

6k DRyon doa al ney Ba e. ah be
a pypenl areal Sale ZZ.

Has adversary been advised Y Does. he/she : NV
i ication ES consent OQ

 

 

 

 

of this application
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 39 of 82

EXHIBIT 8
 

Boe wee -.. CASE. 1:18-Ccv-10933-RA.-Document-73-8 Filed 05/16/19 --Page 40 of 82°-

10

1i

12

13

14

15

16

17

18

19

20

2i

22

23

24

295

FAMILY COURT OF THE STATE OF NEW YORK
CITY OF NEW YORK - COUNTY OF NEW YORK

ee ee x
In the Matter of a Proceeding for
the Custody and/or Visitation of
Minors Under Article Six of the
Family Court Act
MANUEL P. ASENSIO,
EMILIE BOSAK,
Petitioners, Docket NO.:
V-43839-15/15A
-against-
EMILIE BOSAK,
MANUEL P. ASENSIO,
Respondents.
a x
Held: March 13, 2017

60 Lafayette Street
New York, New York 10013

Before: Hon. ADETOKUNBO O. FASANYA, Judge
Family Court of the State of New York

Appearances:
ALEXIS WOLF, Esq.
Attorney for Emilie Bosak

CARMEN RESTIVO, Esq.
Attorney for the child

Holden Thornhill, Esq.
Attorney for Mr. Asensio on the summary contempt

Charlene Fountaliotis-Squires
official Court Reporter
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 41 of 82

PROCEEDINGS ‘ 20

1 THE COURT: Mr. Asensio, stop talking.

2 I asked you a simple question. Is that what you

3 wish to withdraw your petitions? Simple calls for a yes or
4 no.

5 MANUEL PEDRO ASENSIO: I reserve the right to put

6 them into Supreme Court and I want to do the list --

7 THE COURT: Stop speaking, Mr. Asensio.

8 The Supreme Court -~ t have no control over what

9 happens in the Supreme Court. You can file anything you
10 wish in the Supreme Court. And the Supreme Court, if it
11 feels it necessary, will remove this proceedings from before
12 me. And they will be in the Supreme Court.
13 . My question has nothing to do with that. My
14 question is, I'm giving you an opportunity to tell me. Is
15 that what you want to have your petitions withdrawn from
16 before me?
17 MANUEL PEDRO ASENSIO: I want it to be withdrawn
18 from here fully.
19 THE COURT: Mr. -- all of Mr. Asensio's petitions
20 are marked withdrawn.
21 MANUEL PEDRO ASENSIO: Is that with motion to leave?
22 THE COURT: Stop speaking, please.
23 Ms. Wolf, are you ready to proceed on your
24 petition?

 

25 MANUEL PEDRO ASENSIO: May I leave, your Honor?

 
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 42 of 82

EXHIBIT 9
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 43 of 82

SUMMARY STATEMENT ON APPLICATION F OR

EXPEDITED SERVICE AND/ OR-INTERIM RELIEF
(SUBMITTED BY MOVING PARTY) ;
pue_3/a 2/iF

‘Tite Aust ys bos kK Decler# _49¢39- V-4383 -Bhs j

of
7 Supreme — County ew } of Ic
fdement ‘ ’

Matter

 

 

 

 

 

 

 

Appeal of Surrogste’s

by 2 bhene C from decree C Fatal Court entered on 20
Name of 7 | Notice of Appeal

Judge fide tokun bo O. tasan fa filed on _,20
if from: administrative determination, state agency

Nature of

action

or proceeding

=

Provisions of CH appealed from sea SUG SpouTe hea pou tment of
d

atecig tre la (J in coamec bon ZA WA fe Pehhen.

This application by ént is for - | rie tp x piles of d Cs aud
Sea Pendent (fe |

 

 

 

 

if applying for a stay, state reason why requested “PP cviov-s eteea ey 4 fa Yhe cli A

wtee oedoc fase been N acfuatet by “ackapt vote Von

Dain et Acer enabler

U /, /
Has any undertaking been posted OC If “yes”, state amount and type

 

 

 

 

Has application been made to Ov yes, state

court below for this relief @ Disposition he

Has there been any prior applicati If “yes”, state dates pa Tito TO
§ and nature iG - €e

herein in this court

fess hEC fee leacl afafiz! b) 2 pa be, petin 6 gesten hes
“Ame dened y 3IF fF clon G3 bx ban ty 16 Review AFC

 

 

 

 

GUAR re jek) sebmessiv > full wr thin (8% Eyre J

Has adversary beenfAdvised Does-he/she - 2a SP

of this application _- Y, £ consent Atiy 70. 4)
wae A.W ares
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 44 of 82

EXHIBIT 10
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 45 of 82

FAMILY COURT OF THE STATE OF NEW YORK
CITY OF NEW YORK - COUNTY OF NEW YORK

In the Matter of a Proceeding for
the Custody and/or Visitation of
Minors Under Article Six of the
Family Court Act

MANUEL P. ASENSIO,
EMILIE BOSAK,

Petitioners, Docket NO.:

V-43839-13/13A
-against-

EMILIE BOSAK,
MANUEL P. ASENSIO,

Respondents.

Held: June 1, 2017
60 Lafayette Street
New York, New York 10013

Before: Hon. ADETOKUNBO ©. FASANYA, Judge
Family Court of the State of New York

Appearances:
ALEXIS WOLF, Esq.
Attorney for Emilie Bosak

TERRY BROSTOWIN, Esq.
Attorney for Manuel Asensio

CARMEN RESTIVO, Esq.
Attorney for the child

Also present:
Manuel Asensio, witness

Charlene Fountaliotis-Squires
Official Court Reporter
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 46 of 82

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 14

MR. BROSTOWIN: I'm going to get to that.

I don't think that she should be allowed to have
the opportunity to reopen her case, since she rested.

THE COURT: Such as what?

MR. BROSTOWIN: Number one, she must show to this
court on her case in chief, her direct case that she has
properly and personally followed alternative services that
this court authorized to serve my client, number one. And,
number two, she cites three sections of three different laws
in her application before this court to justify a contempt
against my client. Although, it is not real Sure if she is
proceeding under civil contempt or criminal contempt, but
she did mention CPLR Section 5104, DRL Section 245 and
Judiciary Law Section 756. If we turn to those three
Statutory authorities of which she rests her contempt motion
on, she does not have authority to bring an action against
my client for contempt solely for the purposes of
honpayments of attorney for the child fees. She may
potentially have other remedies and other applications, but
that's not before this court.

CPLR 5104 mandates that my client must be
personally served with a certified copy of the duly entered

. . ,
decision and order of the court. There's been no

representation to this court or any documents presented at
i

ven AO

Oo; ack

_
on dok 2rde'

Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 47 of 82

i>

on

Nn

10

11

12

13

14

15

20

21

22

23

24

25

PROCEEDINGS 15

with a certified copy which would violate CPLR section 5104.

Turning now to the remaining SECTION of DRL section

245, that --

[ JHE COURT: Can you just -- are you -- is what you

are doing now, is that in the nature of a preliminary

 

objection or are you entering your defense?

—

MR. BROSTOWIN: Well, my client will testify if the

court _is satisfied that Ms. Restivo has cleared the hurdle

of all the necessary procedural and administrative steps

that I believe this court must take into consideration akin

<<

to a trial order of dismissal before I get to the actual
Sis

defense of this case.

ee

THE COURT: Go ahead.

 

 

 

 

 

MR. BROSTOWIN: So if we turn to the other section
of the law that was cited, which is DRL Section 245, that
section specifically deals with divorces, separations or
annulments, which is not the subject matter of these
jurisdictions. The parties are divorced. Separation is
not applied, nor does an annulment. So the sections that
were cited and my client was given notice of, are not
sections of the law that she can proceed on before this
court. And she has not satisfied those certain procedural
requirements before this court and can even entertain an

application for a contempt.

If the court were to look at Judiciary Law and
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 48 of 82

G)

on

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 16

quite frankly CPLR and DRL, those issues when contempt may

potentially be a remedy, not a punishment, those sections

deals -- deal with parties. The parties to this action are
my client and Ms. Bosak. Any attorney for a child is not a
party to the action. It is someone who was appointed by

the court to represent the party, so they fall outside of
the gamut of what the law allows supported by the Appellate
Division when it talks about when contempt is allowable for
a violation -- a willful violation of a court order. It is
my experience --

THE COURT: Do you have case law to back that
statement up?

MR. BROSTOWIN: I can fully brief this, if it is
necessary, if this court is not satisfied and goes forward
with the hearing, I would be asking for written summations
with a briefing schedule.

THE COURT: You can ask.

MR. BROSTOWIN: Right.

So I also in my experience in practicing
matrimonial law, family law and other types of law in this
court, when attorneys are not paid and I have been on Ms.
Restivo's side many, many times, the prevailing wisdom and I
might say virtually every single case that I have ever seen

has been that --

MS. RESTIVO: I would object to him saying what he
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 49 of 82

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 17

finds to be the --

THE COURT: No, there's nothing to object to. Mr.
Brostowin is making his argument, I will hear him.

MR. BROSTOWIN: So it has been my experience that
when an attorney is not paid, a proper remedy because a
party has not been injured, the proper remedy is not
contempt, the proper remedy is to convert that into a
judgment and let the judgment creditor attach to collect on
that judgment. It is not meant to punish somebody. And
if a hearing is held, then we will -- I think there's a
requirement to show whether my client had the financial
ability to comply with --

THE COURT: If we do have a hearing, right?

MR. BROSTOWIN: I understand, so I do not think the
legal requirements have been met.

As the court probably knows, each and every issue
that is brought before this court probably will end up in
the Appellate Division.

THE COURT: That you don't have to tell me.

MR. BROSTOWIN: I understand that.

THE COURT: That's -- you don't have to address
that with this court. If we address what we need to address
and you want to seek remedy elsewhere, you are always free
to do that. I don't need to know that at this point.

MR. BROSTOWIN: Additionally, Family Court Act
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 50 of 82

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 18

section 248 mandates that in Family Court proceedings if an
attorney for a child is to be ordered, that that is to be
paid by the State. That's Family Court Act section 248.
SO --

THE COURT: Mr. Brostowin, I indicated on the last
court date that that issue has been litigated to the
Appellate Division and back, we're past that.

Your client already took that order up to the
Appellate Division -- stop speaking while I'm speaking, Mr.
Asensio.

Your client took the order in question up to the
Appellate Division, at a point my order was stayed and the
Appellate Division denied his application. So we're done
-- we're done with that issue.

MANUEL ASENSTIO: No, we're not, your Honor. We
were at the Appellate Division, there was no ruling at the
Appellate Division.

THE COURT: Mr. Brostowin, tell your client to stop

talking.

MANUEL ASENSTO: I need to talk to you. You don't

know the proceedings.
THE COURT: Tell your client to stop talking.
MANUEL ASENSIO: I need to speak to my client, your

Honor.

MR. BROSTOWIN: I'm your lawyer.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 51 of 82

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 19

Can I speak to my client in the well, your Honor?

THE COURT: I'm going to give you one more
opportunity to do that and that's the last time I'm going to
permit that.

MANUEL ASENSIO: That is not right, your Honor.

COURT OFFICER: Step out.

MANUEL ASENSIO: You should object to this also to
this screaming.

COURT OFFICER: I'm not screaming, sir.

MANUEL ASENSIO: You are in my face.

COURT OFFICER: You are standing towards me, sir.

Step into the well.

THE COURT: Step outside, Mr. Asensio.

MANUEL ASENSIO: Object to this.

COURT OFFICER: Here you go. '

THE COURT: In the well.

COURT OFFICER: Thank you.

MR. BROSTOWIN: Have a seat.

Judge, my client wants the court to know that he
believes there was a misrepresentation of what happened in
the Appellate Division. I was not the attorney representing
him in the Appellate Division application.

THE COURT: Mr. Brostowin, it doesn't matter.
Whatever occurred in the Appellate Division occurred in the

Appellate Division. The order is back ~-- the application
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 52 of 82

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

PROCEEDINGS 20
is back -- the proceedings are back before me. The order
continues to be in place. That's it.

MR. BROSTOWIN: My client --
THE COURT: You can continue.
MR. BROSTOWIN: My client also indicates that he has

aaa aaa

filed actually opposition and cross motions to the order to

 

 

 

show cause that Ms. Restivo filed. _

 

 

amos bs ener

My client indicates that it was filed and served.
I'm indicating that to the court.
THE COURT: Filed and served -- filed before who?

MR. BROSTOWIN: He says that he filed it before the

court and served it on Ms. Restivo.

THE COURT: When? —
MR. BROSTOWIN: They are datled vouch rads court.

He is indicating that he served the opposition and cross,
which his papers are dated March 7th. They were filed on
March -- and served on March 13th in court. I was not here,
that is what he is indicating.

He further indicates that he served the
supplemental opp and cross, which are dated his papers March

12th, all in 2017.

He further indicates to me that he does not believe
that this -- it is appropriate for the contempt hearing to
go forward should the procedural requirements be met,

because there's outstanding discovery that he indicates that
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 53 of 82

PROCEEDINGS 21

1 he engaged in before I was retained and that has -- that has
2 not occurred.

3 \e ce, THE COURT: We're going to proceed, Mr. Brostowin.
4 so5. 0 Go ahead, I'm listening to you.

we .

5 fee MR. BROSTOWIN: My client wants to testify, Judge.
6 THE COURT: You are calling your client?

7 MR. BROSTOWIN: I'm calling Manuel Asensio.

8 THE COURT: Cali him.

9 MANUEL ASENSIO: I have no alternatives, right?
10 COURT OFFICER: Sir, are you testifying?
11 MANUEL ASENSIO: I would like this guy to stay away
12 from me, your Honor.
13 THE COURT: Are you calling your client, Mr.
14 Brostowin?
15 MR. BROSTOWIN: I'm calling Manuel Asensio.
16 MANUEL ASENSTO: I want this guard's name on the

17 record. This guard's ~-- this court officer's name on the
18 record, your Honor.

19 THE COURT: Please take the stand, Mr. Asensio.
20 COURT OFFICER: Come on.
21 MANUEL ASENSIO: Should I bring the papers up that
22 you haven't seen?
23 MR. BROSTOWIN: Go ahead.
24 MANUEL ASENSTO: I guess I will hand them to you or

25 you will hand them to me.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 54 of 82

EXHIBIT 11
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 55 of 82

VERIFIED NOTICE DATED: AUGUST 17, 2017
Index No.: 155833/2017

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
we Xx

| In the Matter of NOTICE OF PETITION
The Application of Manuel P. Asensio,

: Petitioner,

Fora Judgement under Article 78 of
the Civil Practice Law and Rules

In the Nature of Prohibition
Index No.: 155833/2017

-against-

The Hon. Adetokunbo O. Fasanya,

i¥ ONISVNVI

ANA

2460 S,
Yu

a Magistrate of the New York County Family Court, ms
=
Emilie Marie Bosak, and S =
Richard Spitzer, and oo
Carmen Restivo 22
. Respondents. =
e

wn a =X

PLEASE TAKE NOTICE that upon the Verified Pro Se Petition of
Manuel P. Asensio filed with the County Clerk and sworn to on the 17" day

of August 2017 and its attached exhibits, all of which are attached hereto,

1

LW

2N39 ASNYOL
AABN Jo slots

W
Huo
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 56 of 82

Petitioner will apply at 9:30 A.M on WEDNESDAY, the 6th day of

SEPTEMBER 2017, in accordance to requirement for time of service of notice

 

of petition in Civil Practice Law and Rules [“CPLR”], at the Courthouse at
60 Center Street in the County of New York, State of New York in the Motion
Submission Part, Room 130, or as soon thereafter as the parties and/or their
counsel can be heard, request a judgment, pursuant to the CPLR Article 78
et seq and CPLR 103, granting the Petitioner all or any of part of the
following reliefs, with each individual relief containing relief being sought,
or in the alternative for the Court to make whatever motion or order is
required for the proper prosecution of this Petition, in the nature of
prohibition issued out of this Court directed to the Hon. Adetokunbo O.
Fasanya, a Judge of the Family Court of the County of New York and any
other judge of the Family Court of the County of New York to which the
action or any application by the parties herein may be referred at a Term
prohibiting Judge Fasanya from:

1. Continuing to suspend Petitioner’s parenting rights or order

supervision under unauthorized “interim” orders that:
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 57 of 82

a. are based on defective hearsay applications that have been
struck from the record as inadmissible; and/or

b. are not subject to reviewable administrative supervision or
regulation, or legal review, by any part of the State of New
York’s Uniform Court System or its rules and regulations; and/or

c. are ministerial acts performed by a judicial officer made to
appear as if they are judicial acts to avoid personal liability under
Family Court Act 145 and avoid the jurisdiction of the Attorney
General of the State of New York or District Attorney of New
York County under New York State’s Penal Code; and/or

d. are not reviewable as of right by law; and/or

e. are ministerial acts that are the product of mere unregulated
individual actions; and/or

f. are administrative acts devoid of due process made without any
stated charges, stated authority, a hearing, a trustworthy record,
fact-finding, rules of evidence, application of law or written

reasoning; and/or
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 58 of 82

g. are shown to be a part of an artifice to affect the Final Judgment.

2. Violating Judiciary’ Law 100 to operate a artifice to continue the
Suspension and to refuse since January 15, 2016 to state any reason for
the Suspension or Supervision or for not vacating the Suspension or
stating any fact making the Suspension necessary and to show that the
Suspension complies with U.S. Supreme Court and New York State

Court of Appeal’s decisional law applicable to parenting rights; and/or

3. Allowing through ministerial acts Emilie Bosak to affecting my
daughter Eva Asensio’s, the child subject to the custody agreement
containing in the April 29, 2013 Stipulation of Settlement contract that
was incorporated not merged into this Court’s August 13, 2013
Judgment of Divorce [“JOD”] in the divorce case captioned Emilie
Marie Bosak _v. Manuel P. Asensio, Index 300417/11, family
relationships, religious and moral, including sexual and political,

attitudes, educational programs, work ethics, participation in cultural
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 59 of 82

events, family social learning without a full evidentiary hearing on the
record is held, post hearing memoranda of law submitted and a fully

appealable decision rendered in writing; and/or

4. Holding any proceedings, conducting any hearing, issuing rulings,
determinations or findings or taking actions in the matter captioned
Manuel P. Asensio, Petitioner against Emilie Marie Bosak,
Respondent, Family Court of the County of New York, Docket Nos. V-
43839-13/13A or/and Emile Bosak, Petitioner v. Manuel P. Asensio,
Respondent, Family Court of the County of New York, Docket V-
38917-15/15A until judgments in the Petition and the Article 78 Petition
filed in New York County Supreme Court under Index No.

156692/2017 are entered; and/or

5. Violating, changing, amending, altering his own orders including his
orders that allow the Petitioner to withdraw; to not require the

Petitioner’s presence in Judge Fasanya’s courtroom, to not compel or
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 60 of 82

take any steps to compel the Petitioner to come to court and be free

not to come to Judge Fasanya’s courtroom, and/or

. To create artifices that can be used to impair, impede, restrict, obstruct,
deny, interfere or prejudice the Petitioner’s constitutional rights to
seek remedies, including remedies under the custody Stipulation cited
above, in New York State’s Supreme Court including, but not limited
to, in the action pending in Supreme Court of State of New York,
County of New York, captioned Manuel P. Asensio against Emilie

Bosak under Index No. 153766/2017; and/or

. Issuing unauthorized unsubstantiated fees order to Carmen Restivo
judicial appointees and then calendaring only these fee order to
prolong the proceedings, create undue burdens in order to deny the

Petitioner the right to seek an order vacating the Suspension; and/or

Issuing unauthorized unsubstantiated hybrid sanction/interim Sua

Sponte fee orders that are not decision on motion, to opposing counsel
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 61 of 82

containing judgment statements based on de hors materials unrelated
to the record, proceedings or a hearing that are without basis in
financial records, to prolong the proceedings, create undue burdens in
order to deny the Petitioner the right to seek an order vacating the

Suspension; and/or

9. Issue fees orders disingenuously as an artifice to create

unsurmountable burdens on the Petitioner and benefit Emilie Bosak;

and/or

10.Allowing Respondent Emile Bosak to achieve her desired goal to

emancipate the Petitioner’s daughter, Eva Asensio, from him; and/or

11.Using his ministerial powers to refuse to prevent proceedings on the
clear and convincing evidence of Emilie Bosak's immoral conduct
affecting the child, her egregious interference in the relationship
between the Petitioner and the Petitioner's daughter Eva Asensio, her
failure to attend to Eva Asensio after Eva Asensio broke her arm, her

blatant disregard for Eva Asensio's educational success and spiritual

7
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 62 of 82

development and wellbeing, and her repeated and continuous
exposure of Eva Asensio to unsavory and nefarious persons and
environments, including Emilie Bosak's own drug and alcohol use,

and/or

12.Utilizing Comprehensive Family Services and its owner/president,
Richard Spitzer, as an independent, viable and credible witness

against Petitioner:

a. in light of the evidence of collusion between Judge Fasanya and
Mr. Spitzer to justify Judge Fasanya’s unauthorized ministerial
Suspension of the Petitioner’s parental rights and/or

b. the conflict between Petitioner and Richard Spitzer

demonstrated and embodied in the action by Petitioner against
Richard Spitzer for intentional tort including assault and battery
captioned Asensio v. Spitzer, Supreme, NY, Index Number

159812/2016.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 63 of 82

PLEASE TAKE FURTHER NOTICE, that a demand is hereby made for
the service of an answer and supporting affidavits, if any, at least seven days
before the aforesaid date of hearing, being Wednesday, September 6th, 2017,
since this notice is served at least twelve days before such time.

The petitioner designates New York County as place of trial. The basis
of venue is the residence of petitioner, which is 400 E. 54" Street, Apt. 29B,
New York, NY 10022.

Dated: New York, New York,

August 17, 2017 /y pu Merve

Manuel P. Asensio
Petitioner

400 E. 54 Street, Apt. 29B
New York, NY 10022
(917) 515-5200

 

TO: The Hon. Adetokunbo O. Fasanya
Eric T. Sheniderman, Attorney General of the State of New York
James Cooney, Assistant Attorney General, NYS Office of the
Attorney General Litigation Bureau (NYC)
Emilie Marie Bosak
Richard Spitzer
Carmen Restivo
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 64 of 82

EXHIBIT 12
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 65 of 82

JULY 28, 2017

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In the Matter of the Application of

Manuel P. Asensio,
Petitioner,

For a Judgement under Article 78 of NOTICE OF PETITION

the Civil Practice Law and Rules
Index No.: 156692/2017

In the Nature of Prohibition
-against-

The Hon. Adetokunbo O. Fasanya —_
Judge of the Family Court of New York County

Emilie Marie Bosak, and
Carmen Restivo, the Attorney for the Child.

Respondents.

PLEASE TAKE NOTICE that upon the Verified Petition of Manuel P.
Asensio filed with the County Clerk and sworn to on June 26, 2017 and attached
exhibits, all of which are attached hereto, Petitioner in accordance to time of

service of notice of petition in Civil Practice Law and Rules [“CPLR”] 7804{c]

will at 9:30 A.M on Wednesday, August 25, 2017 at the Courthouse at 60 Center

Street in the County of New York, State of New York in the Motion Submission

Part, Room 130, or as soon thereafter as the parties and/or their counsel can be

SH: Wd 82 TAP L072
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 66 of 82

heard, request a judgment, pursuant to the CPLR, granting the following relief to

the Petitioner:

1. A judgment in the nature of prohibition be issued out of this Court directed to

the Hon. Adetokunbo O. Fasanya, a Judge of the Family Court of the County

of New York and any other judge of the Family Court of the County of New

York to which the action or any application by the parties herein may be

referred at a Term vacating Judge Fasanya’s June 30, 2017 “Order of

Commitment:”

i)

iii)

Judge Fasanya issued the Order of Commitment under the
Petitioner’s November 25, 2013 Custody Petition Docket No. V-
138-13/13A that sought to modify the Judgment of Divorce (“JOD”)
of the Supreme Court of the State of New York; and

Judge Fasanya is without authority to vacate his March 13, 2017
order marking the Petitioner’s November 25, 2013 Custody Petition
Docket No. V-138-13/13A “Withdrawn;” and

acting with no authority to vacate his prior decision of March 13,

2017 over three months later on June 30, 2017 privately and off the

~ record without a verbal or written order and without notice to

Petitioner of having vacated his own order for the purpose of making
the Order of Commitment; and

The Order of Commitment alleges that the Petitioner “failed to obey
an order of this Court” wrongfully finding in the Order of
Commitment the Petitioner to be “in willful violation of said order”

without reference to a Family Court order or the JOD violation; and
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 67 of 82

vi)

vii)

viii)

Acting in clear absence of jurisdiction in compensating a judicial
appointee outside of the Uniform Court System’s rules and
regulation without holding hearings and without implementing rules
and regulations while failing to comply with decisional law and
statues and acting outside of the as of right jurisdiction of the
Appellate Division of the First Department; and

misrepresenting the record showing the Petitioner offered to make
paying to Judge Fasanya’s judicial appointee to purge the penalty of
the purported contempt by stating in the Order of Commitment that
“without this Court having to impose a penalty at it being clear that
the Petitioner is not prepared to do so at this time, the Court has no
choice but to remand” the Petitioner; and

failing to adhere to procedural requirements that the February and
May Orders to Show Cause seeking contempt, which were issued
by Judge Fasanya in violation of his statutory requirements under
the Family Court Act’s Article 2, be no more than thirty days before
the time at which the application for contempt was noticed to be
heard set forth in Judiciary Law Article 19; and

failing to provide an opportunity to purge or include a provision
granting leave to purge in the Order of Commitment as set forth in
Judiciary Law Article 19; and

failing to adhere to procedural requirements of servicing upon the
Petitioner a certified copy of the Order, which was issued by Judge
Fasanya in violation of his statutory requirements under the Family

Court Act’s Article 2, under which contempt was sought; and
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 68 of 82

Xi)

xii)

xiii)

xiv)

Xv)

failing to adhere to procedural requirements by using an “interim”
order to seek contempt and not an order have the same effect as a
final order set forth in Judiciary Law Article 19; and

relying on the AFC’s unsubstantiated hearsay to establish the
elements of contempt in violation of the statutory standard of clear
and convincing evidence; and .
relying on an interim administrative order that Judge Fasanya had
not made final or administered that is devoid of rules or regulations,
which the AD has declined to grant permission to appeal, as being
unequivocal in violation of statutory requirements; and

finding that his own judicial appointee, the AFC, is a party in
pending custody case in the Family Court with rights to seek
remedies; and

failing to comply with Judiciary Law 755’s statutory requirements
requiring that Judge Fasanya reduce to writing what purported right
the AFC held that the Petitioner had allegedly defeated, impaired,
impeded, or prejudiced and what acts the Petitioner committed and
describing how these acts had defeated, impaired, impeded, or
prejudiced the judicial appointee, the AFC, rights; and

going off-the-record and privately in his cloaking room in concert
with the AFC threatening to refer the Petitioner’s counsel to the First
Department’s grievance committee based on the AFC’s
unsubstantiated false claim that a third party had paid him to
represent the Petitioner in the contempt hearing forcing counsel to
withdraw for fear of damage to his reputation and of losing his

livelihood; and
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 69 of 82

XV1)

xvii)

refusing to accept a Surety Bond undertaking under a Notice of
Appeal to stay enforced of the combination order to pay the judicial
appointee and.Order of Commitment under CPLR Article 55
Section 5519 to secure the funds for restitution under Section 5523;
and

failed to grant the Petitioner an opportunity to purge the contempt
after refusing to accept the Surety Bond and after limiting the

Petitioner to a 10 minute summation of the contempt hearing.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 70 of 82

2. A judgment in the nature of prohibition be issued out of this Court directed to

the Hon. Adetokunbo O. Fasanya, Judge of the Family Court of the County of

New York to which the action or any application by the parties herein may be

referred at a Term from using his mere judicial appointment in clear absence

of jurisdiction and without legal authority in conjunction with his

administrative and ministerial powers under Judiciary Law 2-b [3] General

Powers to:

i)

issue interim AFC orders that are issued by Judge Fasanya in
violation of his statutory requirements under the Family Court Act’s
Article 2,

issue interim AFC orders that affect the Petitioner’s rights or impact
the Final Judgment without the Petitioner’s consent and then refuse
to allow the Petitioner to withdraw; and

to render calendaring decisions to prolong the case for over four ( 4)
after refusing to allow the Petitioner to withdraw; and

to issue commands directing Court Officers assigned to his
Courtroom to giggle handcuff close to the Petitioner’s face and then
falsely deny the proximity of the Court Officers to the Petitioner:

i. for the actual purpose of avoiding or camouflaging Judge
Fasanya’s motive and reason and the truth about the Petitioner’s
withdraw and block the judge’s prolonging the case and blocking
the Petitioner’s opposition to the AFC fees; and

ii. to use the Court Officers to interrupt testimony to create a false
record of the AFC litigation proceedings, to make his own de
hors misrepresentations and to allow false statements by the AFC
to unopposed appear on the record thereby denying the Petitioner

the right to be heard.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 71 of 82

3. A judgment in the nature of prohibition be issued out of this Court directed to

the Hon. Adetokunbo O. Fasanya, Judge of the Family Court of the County of

New York and any other judge of the Family Court of the County of New

York to which the action or any application by the parties herein may be

referred at a Term prohibiting Judge Fasanya from:

i)

iii)

ordering his judicial appointee to bill the Petitioner without the
Petitioner’s consent, denying him the right to object and to continue
billing the Petitioner notwithstanding Petitioner’s withdrawal; and

issuing or enforcing Payment Orders made in violation of Judge
Fasanya’s statutory requirements under the Family Court Act’s
Article 2 in favor of the AFC against Petitioner including entering
Orders to Show Cause based upon the AFC appointment orders
seeking to hold Petitioner in contempt of court to compel payment
of moneys purportedly owed to the AFC pursuant to said AFC

appointment orders; and

using his administrative and ministerial powers under Judiciary Law

2-b [3] to promulgate or enforce any rule, ruling, order, decision,
determination or directive restricting, abridging or limiting
Petitioner’s right or ability to file motions, petitions or other
applications before Judge Fasanya or any other judge of the Family
Court or any other court, including but not limited to any
exclusionary rule requiring that Petitioner present all applications to
Judge Fasanya for review prior to filing them or that Petitioner only
move the Family Court by Order to Show Cause including denying
the Petitioner the right to oppose Judge Fasanya’s AFC orders.

7
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 72 of 82

4. That the Petitioner recover all payments delivered to Judge Fasanya on his
orders on behalf of his judicial appointee in violation of Judge Fasanya’s
statutory requirements under the Family Court Act’s Article 2 and the other
statutory violations demonstrated herein and damages incidental to the

primary relief sought herein.

5. That pending the hearing and determination of this special proceeding, all
further proceedings upon the part of Judge Fasanya or of any of the judges of
the Family Court, of the parties to the action or of the AFC be stayed; and

6. That Petitioner have such other, further, or different relief as to the Court may
seem just and proper; and

for such other and further relief as may be just, proper and equitable.

PLEASE TAKE FURTHER NOTICE, that a demand is hereby made for the
Respondents to file verified answers that must state pertinent and material facts
showing the grounds of the Respondent's action complained of in accordance to
CPLR 7804([d] and that service of the verified answer and supporting affidavits, if
any, be made within time allowed, pursuant to the CPLR, before the aforesaid
return date.

The Petitioner designates New York County as place of trial. The basis of

venue is the residence of petitioner, which is 400 E. 54" Street, Apt. 29B, New

York, NY 10022.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 73 of 82

Dated: July 28, 2017
New York, New York

7) submitted,

‘Manuel P. f Mowe
Petitioner [Pro Se]

400 E. 54" Street, Apt. 29B
New York, NY 10022
(917) 515-5200

TO: Hon. Adetokunbo O. Fasanya
60 Lafayette Street, Part 5, 10 Floor
New York, NY 10013 New York County Family Court
(646) 386-5285
bdewire(@nycourts.gov

Eric T. Sheniderman, Attorney General of the State of New York
James Cooney, Assistant Attorney General,

NYS Office of the Attorney General Litigation Bureau (NYC)
120 Broadway, 24" Floor

New York, NY 10271-0332

(212) 416-6082

james.cooney@ag.ny.gov

Emilie Marie Bosak

355 East 72st Street, Apartment 17C
New York, NY 10021

(917) 579-1413
emilie.bosak@gmail.com

Carmen Restivo, Attorney for the Child
Appointed by Judge Fasanya

299 Broadway, Suite 1415

New York, NY 10007

(718) 767-3798
crestivoesq@AOL.com
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 74 of 82

VERIFICATION OF NOTICE OF PETITION

I, Manuel P. Asensio, swear under oath and penalty of perjury that I am the Petitioner
in the Article 78 proceeding filed under Index No.: 156692/2017 and that the
statements contained in this Notice of Petition are true and correct to the best of my
own personal knowledge, expect as to matters stated based on knowledge and belief
and to those I solemnly swear that I believe hy be true.

Manuel P. Asexsio

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _ )

Sworn to before me this the 28th day of July 2017

Mth

~ Notary Public

Sect east ws at Seal nal Maal arth rot

MATTHEW EDWARD BEATUS
Notary Public, State of New York

q . No. 02BE6299565
~Qualified in New York County
Commission Expires March 24, 2018

 

ar

 

 

 

10
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 75 of 82

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: FIRST DEPARTMENT

ae ee ee ee 0 ee re ee a On em OO Ht Sa x
MANUEL P. ASENSIO,
AFFIDAVIT IN SUPPORT OF
LEAVE TO APPEAL AND
FOR STAY PENDENTE LITE
Petitioner-Appellant,
-against File No. 128425
EMILIE BOSAK, Docket No. V-43839-13/13A
V-38917-15/15A
Respondent-Respondent.
a i ee re mm em St et Se er ee se ee ae ee ee ee x
STATE OF NEW YORK )
) ss:

COUNTY OF NEW YORK )
MANUEL P. ASENSIO, being duly sworn, deposes and says:

1. I am the Petitioner-Appellant in the above referenced matter. I am fully
familiar with the facts and documents of this action. I make this affidavit from
personal knowledge under pain of perjury. I submit the within affidavit (a) for leave
to appeal the June 30, 2017 Order/Decision of the Hon. Adetokunbo O. Fasanya
(henceforth “Judge Fasanya”) issued from the bench dismissing holding Petitioner
in contempt of court and the subsequent written order of the same date committing

Petitioner to the NYC Department of Correction (henceforth the “June 30, 2017
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 76 of 82

Orders’’) (b) staying hearing and determination of all proceedings in the matter of
Asensio v. Bosak, Family Court of the State of New York, County of New York,
File No. 128425, Docket Numbers V-43839-13/13A and V-38917-15/15A, and (c)
for such other and further relief as this Court deems just and proper.

2. On June 1, 2017 Judge Fasanya commenced a hearing on the applications by
order to show cause of attorney for the child Carmen Restivo (henceforth the “AFC”)
as to whether I should be held in contempt of court to compel payment of her AFC
invoices.

3. I never consented to the AFC fees. I have opposed the AFC’s appointment
since May 14, 2014 on statutory and factual grounds. Judge Fasanya has denied me
discovery and a hearing. The AFC has sought to compel me by order to show cause
to pay her invoices on twelve separate occasions and has expended over eighty-three
percent (83%) of her billable time according to her own records collecting those
invoices.

4. The contempt hearing took place on seven days from June 1, 2017 to July 5,
2017. I testified inter alia that I had never been personally served with a copy of the
original May 19, 2014 AFC Order, the December 8, 2016 Corrected AFC Order or

the May 13, 2017 Sua Sponte AFC Order which Judge Fasanya issued from the

bench.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 77 of 82

5. L also testified at length as to my financial situation and made it clear to Judge
Fasanya that I had not been given the opportunity to conduct discovery against the
AFC and my opponent and that he has failed to create rules by which to regulate the
AFC’s bills. This makes the AFC’s bills impossible to gauge the value of the AFC’s
services or to contest her fees and impossible to appeal. I also provide ample
evidence include state and federal income tax returns and financial disclosure did
not have the financial ability to pay the amount of money sought by the AFC, which
was $30,367.40 and demand repayment of the amount the AFC had received.

6. On June 30, 2017 Judge Fasanya found me in contempt of court. He ignored
my argument that the AFC or my daughter had no rights in the custody case that any
actions by me impeded or defeated. He never issued a written order holding me in
contempt stating what act or what right I impeded by exercising my right to contest
the AFC fees but simply announced his finding from the bench.

7. I had with me a surety bond and Notice to Appeal, which I served and filed
after Judge Fasanya denied my legal arguments. The Surety Bond was for the full
amount sought by the AFC in her orders to show cause, which was $30,367.40 and
attempted assiduously eight times to tender that surety bond to Judge Fasanya. I did
this prior to the commencement of the penalty phase of the proceedings since it was

my understanding that the tender of a surety bond in the full amount of the obligation
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 78 of 82

together with a notice of appeal would stay any further proceedings. Judge Fasanya
ignored me and refused to even discuss the surety bond, let alone accept it.

8. When Judge Fasanya made it clear that he would not accept the surety bond,
he order that I pay immediately and in cash. Judge Fasanya demanded payment
immediately and rejected my offer to return in the afternoon with it. I pleaded with
him and told him in clear and unequivocal terms “I would like to make the payment”
as I has 10 times before. Each time he acted summarily and refused to grant me a
reviewable decision.

9. Notwithstanding my pleading, Judge Fasanya not only ordered me to pay the
amount sought by the AFC, $30,367.40 but added to that amount an additional
retainer in her favor of $25,000 and required me to pay the total of $55,367.40 or be
incarcerated. As I had bought the Surety Bond and Notice of Appeal and understood
CPLR laws that allowed a stay to protect the funds for restitution, I did not have
$55,367.40 on my person. I was not given an opportunity to call to have some bring
the funds to court immediately.

10. Judge Fasanya remanded me to the NYC Department of Correction for
incarceration for a period of no more than 150 days. This happened during the
afternoon of June 30, 2017, the Friday before the long July 4 holiday.

11. I was incarcerated for a period of over 15 hours before my life partner, Ms.

Hatun Aytug, provided Judge Fasnaya and the AFC with a total of $45,000.00 in
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 79 of 82

certified funds which Judge Fasanya accepted as substantial compliance. Judge
Fasanya thereupon adjourned the hearing until July 5, 2017 for me to provide the
balance, which I did.

12. Since the commencement of the contempt hearing on June 1, 2017, I have
filed three pro se Article 78 proceedings against Judge Fasanya. The first only
sought a stay. Judge Fasanya opposed the stay saying through his counsel that my
fears of his ordering me to jail were unrealistic. Two of these pro se Article 78
proceedings are pending.

13. The allegations in these two Article 78 proceedings and the various
prohibitions | seek related to Judge Fasanya’s denial of a hearing and then misusing
his general powers under Judiciary Law 2(b)(3) to summarily vitiate my rights
without hearing or evidence and create undue financial burdens and prejudicial
circumstances that affect the final judgment. I consider both of these Article 78
proceedings to be of the utmost seriousness and have filed both interrogatories and
a jury trial demand in connection with these Article 78 petitions.

14. Judge Fasanya has failed to file an answer and requested adornments 3 times.
Judge Fasanya has failed to answer discovery demands and to file answers to
motions by their return dates.

15. The underlying proceeding before Judge Fasanya must therefore be stayed.
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 80 of 82

16. Not only have I been incarcerated once after being denied the right to appeal
Judge Fasanya’s AFC appointment and fee orders and have a realistic fear that Judge
Fasanya will incarcerate me again to compel me to pay the AFC. But I have
withdraw my Petition and have a right to be heard in Supreme Court under Article
78 in a special proceeding that is an allowed “interlocutory, collateral attack on
Judge Fasanya’s pending proceedings.”

17. My relationship with Judge Fasanya is has been completely adversarial in a
deeply personal matter, my rights to administer natural and legal right parental
rights. The factual allegations in the Petition strike at the heart of Judge Fasanya’s
individual actions to interfere without reason or right in my relationship with my
daughter. I believe it is impossible for him to preside in an unbiased manner over
any matter in which I appear.

18. In light of the foregoing, it is essential that this Court grant me leave to appeal
the June 30, 2017 Orders, that it stay all proceedings pending before Judge Fasanya
below pending the final determination of this motion and of my Article 78 petitions,
and that it grant me such other and further relief as it deems j

MANUEL P. ASENSIO

Sworn to before me this
| § day of September, 2017

Notary Public cocci
MATTHEW EDWARD BEATUS
Notary Public, State of New York

No. 02BE6299565
Quallfied in New York County
Commission Expires March 24, 2018

 

 

 

PNP

 
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 81 of 82

SUMMARY STATEMENT ON APPLICATION FOR
EXPEDITED SERVICE AND/OR INTERIM RELIEF

(SUBMITTED BY MOVING PARTY)

mo | Ceo yt 1 Bop FH
. Date p
Title Biase Vv: Loink fragona | U-p Y3 BGS
of | SPUF

Matter

Supreme County - [Vow fet Fler (28 aS
Appeal jUdgment of  Surrogate’s
by piel [i¢htf_ from decree Ponts ~ Court entered on fel on
Name of Hy 7; L, , bn Notice of Appeal
Judge / eC LD YVNDa 4SANYA filed on ,20 / L.

t

If from administrative determination, state agency

Custody [escceds- {a Feat Coun

 

 

!—

 

Nature of
action
or proceeding _ Pan

Order” | OFA oft Ae [dir « fe bhonen /y

Provisions of judgment appealed from

decree Ding t ot Cunt ¢ ab na adr A ro TT

~CBPI
Dehn o£ Cothecten £
. smieat is for leave h = pfleal Email Couel

This application by responden

Ondea bh. a4 « at wn den Wyn, Pre cocbliay.

If applying for a stay, state reason why requested Z AAvnee Lene $ ton ther

psfaceeochen t thas bhp a flee se_fihee Ze ffocecchags

a Sains st Luge becgnya.

 

“Has any undertaking been sosted If “yes”, state amount and type

 

 

Has application been made to / If yes, state
court below for this relief / |, 0. Disposition
Has there been any prior application If “yes”, state dates bie

Yp re KE Yoon G

herein in this court and nature

op heahuns Yh Coual o | theagh onl ite of Them on Nagel
Bak Sous kt hy vy the Cattlng Nel cy UA Vans (du

Has saversary been vised 4 Does helshe AJ
icati £ ‘ consent 5

of this application

 
Case 1:18-cv-10933-RA Document 73-8 Filed 05/16/19 Page 82 of 82 |

Attorney for Opposition

   

Attorney for Movant!
same A thf bo Top | ter echt E
229 Lhe Wa, a7 Wis

“paares Be Db deglon Love.
GB SL Lees LALLY seve

ALT, sa/F Ge) EME Ua

Tel. No. CE MEP I Sf 0
VA Gnt Zhen Apu

 

 

 

 

 

 

Appearing by

 

 

 

 

 

 

 

 

 

‘(Do not writebelow this line)

DISPOSITION
— ceca Acuicd,

 

 

 

ichin $e Laas br appeal and “2 pubmed eae

Lv hedibd ia aD. Al Pys.

 

 

 

 

_ fh | f. ,
Weyer Lc 9 te]
sete MLK Pate
jo] 3 Opposition lof Reply lof 18

i PHONE ATTORNEYS DECISION BY

Court Attorney

 

 

Motion Date

EXPEDITE
ALL PAPERS TO BE SERVED PERSONALLY.

*Revised 02/01"
